Title: To James Madison from Asher Robbins, 27 May 1803
From: Robbins, Asher
To: Madison, James


Sir
(Rhode Island) Newport, 27. May, 1803
You undoubtedly recollect the case of Mr Thomas Eldred. A long time ago he applied to the department of State to aid him in reclaiming property to a large amount, depending in the Courts of Spain, upon the question whether, or no he is a citizen of the United States. He writes that he has recently been informed that you had come to entertain some doubts of his being a citizen, & had instructed our minister at Madrid not to interfere in his behalf, ’till those doubts were removed. His family here have applied to me to procure & forward to your department, the documents and evidence, that go to establish his citizenship. I have concluded first however to request you Sir, to state the circumstances, out of which those doubts have arisen. It can be demonstrated that he is a native of this State. That he went from hence before the commencement of the revolution-war, on commercial pursuits merely. That tho’ he resided out of the Country during the war, he never joined the Enemy. That he never was proscribed by this State nor considered as an alien. That he has always considered himself as belonging to this State, & this as his Country & Home. That he has maintained his widowed mother & family here & uniformly proposed returning to live with them, as soon as the situation of his property would permit him to do it, to his & their satisfaction. But whether those doubts have arisen from the want of any of these proofs, or from the want of other proofs I am not informed. It will be a particular favor to receive this information, as early as your convenience may permit. I am, Sir with the most respectful consideration your hble servt
Asher Robbins
 

   
   RC (DNA: RG 59, ML); Tr (NjP: Crane Collection); Tr (DLC: Causten-Pickett Papers, box 14).



   
   For Eldred’s claim against Spain for the brig Sally, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:99 and n. 1, 441–42 and n. 1.



   
   See JM to Charles Pinckney, 1 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:165).


